DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group VIII (Claim 18) and of the species (modified mRNA molecule: poly A tail), (PCCA sequence: SEQ ID NO: 1) and (PCCB sequence: SEQ ID NO: 4) in the reply filed on 10/13/2022 is acknowledged.  Claim 16 is rejoined as being required for the practice of Claim 18.  Claims 1-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/13/2022.

Claims 16 and 18 were examined on their merits.

Drawings

Color photographs and color drawings (Figs. 10A-C) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. 
Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details..  Correction is required.  See MPEP § 608.01(b).

The use of the terms RNEASY™, TAQMAN™, QUANTSTUDIO™ and MESSENGERMAX™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. 
See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 73 of copending Application No. 16/765,632 (reference application) in view of Prieve et al. (WO 2016/118697 A1) and Dreyfus et al. (2002).  





Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating propionic acidemia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of a lipid nanoparticle comprising a first modified mRNA molecule and a second modified mRNA molecule, wherein the first modified mRNA molecule encodes a propionyl-CoA carboxylase alpha chain protein, and wherein the second modified mRNA molecule encodes a propionyl CoA carboxylase beta chain protein.

This is made obvious by the ‘632 application which is drawn to a method of treating, preventing, or delaying the onset and/or progression of propionic academia (PA) in a human subject in need thereof, comprising administering to the subject an effective amount of the pharmaceutical composition comprising a delivery agent comprising a lipid nanoparticle and wherein the pharmaceutical composition comprises an mRNA comprising an open reading frame (ORF) encoding a propionyl-CoA carboxylase alpha (PCCA) polypeptide and an mRNA comprising an open reading frame (ORF) encoding a propionyl-CoA carboxylase beta (PCCB) polypeptide.

The ‘632 Application does not teach wherein the PCCA and PCCB are modified, as required by instant Claim 16.


Prieve et al. teaches a method for treating propionic acidemia (PA) by administering to a subject an effective amount of a lipid nanoparticle comprising mRNA encoding pcca/b (Pgs. 88-89, Paragraph [236]), wherein the PCCA- and PCCB- encoding mRNA typically includes a poly(A) modification at its 3’ end, suitable for formulation with a lipid nanoparticle (Pgs. 76-77, Paragraph [207]).

Dreyfus et al. teaches that in eukaryotes poly(A) tails act as stabilizers of intact mRNAs (Pg. 611, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of treating, preventing, or delaying the onset and/or progression of propionic academia (PA) in a human subject in need thereof, comprising administering to the subject an effective amount of the pharmaceutical composition comprising a lipid nanoparticle comprising an mRNA comprising PCCA and PCCB by modifying the mRNAs with a poly(A) tail as taught by Prieve et al. because Prieve et al. teaches that this modification is suitable for mRNAs in lipid nanoparticles for the treatment of PA.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Dreyfus et al. teaches that poly(A) tails stabilize mRNA in eukaryotic systems.  There would have been a reasonable expectation of success in making this modification because poly(A) mRNA modifications were known in the art for treatment of PA by nanoparticle administration.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Prieve et al. (WO 2016/118697 A1).

Prieve et al. teaches separately a PCCA- and PCCB-encoding mRNA which typically include a poly(A) modification at its 3’ end, suitable for formulation with a lipid nanoparticle (Pgs. 76-77, Paragraph [207]), and reading on Claim 16.

Prieve et al. further teaches a method for treating propionic acidemia (PA) with a lipid nanoparticle comprising mRNA encoding pcca/b by administering an effective amount of the nanoparticle to a subject (Pgs. 88-89, Paragraph [236]), and reading on Claim 18.
 

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Prieve et al. of treating PA in a subject by administering a lipid nanoparticle comprising a modified PCCA or PCCB to administer a lipid nanoparticle comprising both modified PCCA and PCCB because this is no more than the combination of two known treatments for PA into a single composition for the same purpose.  See MPEP 2144.06, I.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to administer a combined treatment for PA.  There would have been a reasonable expectation of success in making this modification because the reference separately teaches PCCA/PCCB in lipid nanoparticles for the treatment of PA.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/27/2022